Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1, the closest found prior art does not teach separately or in combination the claimed subject matter of wherein the main flow passage includes: an introduction portion configured to guide the fluid to be measured, which has flown into the main body portion from the inflow port, into the main body portion; a small flow passage sectional area portion having a flow passage sectional area smaller than a flow passage sectional area of the introduction portion; and an exit portion, which has a flow passage sectional area larger than the flow passage sectional area of the small flow passage sectional area portion, and is configured to guide the fluid to be measured to the outflow port, wherein the connection flow passages include: an upstream-side connection flow passage connected to the main flow passage at a position on the inflow port side with respect to the small flow passage sectional area portion; and a downstream-side connection flow passage connected to the main flow passage at a position on the outflow port side with respect to the small flow passage sectional area portion, and the connection flow passages are configured to introduce part of the fluid to be measured flowing through the main flow passage via the upstream-side connection flow passage as a measurement fluid to cause the measurement fluid to flow through the flow rate detection element-side flow passage and return the measurement fluid to the main flow passage via the downstream-side connection flow passage, wherein the main flow passage and the flow rate detection element-side flow passage are formed so as to be symmetric with respect to a plane having a flow direction of the fluid to be measured flowing through the pipe as a normal, and wherein the main flow passage has a portion at the plane of the symmetry as the small flow passage sectional area portion.  Therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        3/13/2021